Per Curiam.
Defendant-husband, John S. McArthur appeals the decision of the trial court in awarding to the plaintiff-wife, Joann E. McArthur, a decree of divorce and *494custody of the minor children of the marriage. Mrs. Mc-Arthur also has one child from a former marriage.
This court has consistently held that in absence of a manifest abuse of discretion on the part of the trial court, its findings will not be disturbed. Chatwood v. Chatwood, 44 Wn.2d 233, 266 P.2d 782 (1954); Silverton v. Silverton, 71 Wn.2d 276, 427 P.2d 1001 (1967). There is ample evidence in the record of the instant case to substantiate the decision of the lower court, and the judgment of the court will be affirmed both as to the entry of the decree in favor of Mrs. McArthur and as to the custody of the children.
Because of the question relative to whether the plaintiff’s former spouse, Donald Scott, should be permitted to visit the children of this marriage, we reserve to the trial court the right to determine this issue at any time the best interests and welfare of the children are in question, without the necessity of proof of change of circumstances.